DETAILED ACTION
This office action is a response to Applicant’s communication filed on 04/15/2022. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pages 1-5), filed on 04/15/2022, with respect to the U.S.C. § 103 rejection of claim 1, 4-11, and 13-19 have been considered but are moot because the new grounds for rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New prior art US 2019/01655988 to Wang, and US  2017/0012848 to Zhao are cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 4-7, 9 -11, 13-19 are rejected under 35 U.S.C 103 as being unpatentable over Wang et al. (US 2019/01655988) hereinafter “Wang”, in view of Zhao et al. (US 2017/0012848), hereinafter “Zhao”,

Regarding claim 1, Wang teaches:
A method comprising: receiving an indication of a failure of one or more network layer (See Fig. 3, Step 340: Correlator (in the unit) receives network event data (equates to indication) that includes monitoring signals, alerts, alarms or network failure events [0032, 0048]. Such event data may indicate one or more network entities identified in the cross-layer network topology [0048.)
determining, based on the indication, and based on data indicating one or more associations between network layer (See Fig. 3, At stage 320, the topology collector 115 generates a cross-layer network topology, based on received topology data. This cross-layer topology identifies the inter-connections (equates to associations, total quantity) that exists in or between all layers of the network that are associated with all the network entities identified in the network topology data to be used for correlating the root causes of network failures in the entire network [0047]. For example, a map or table that identifies the physical layer links between sets of network entities and upper network (or logical) layers, and also directional mapping between any pair of entities. [0047]. For example, associating a physical link with one or more network layer links.), a physical layer link associated with the one or more network layer link (See Fig. 3, Step 330: Wang teaches that an event model (based on the cross-layer network topology) is created that is a set of rules indicating root causes that may be associated with network failures, and models the relationship between root causes and observed failure events [0048]. At stage 340 [0049], the correlator receives and processes the network event data (indication of failure), and using the event model (from stage 330), construct a Bayesian network to infer the failure event root causes (stage 350, [0050]).
determining, based on a total quantity of the network layer links associated with the physical layer link, and based on a quantity of the one or more network layer links associated with the indication of the failure (See Fig. 3, at stage 350, the correlator 140  processes (equates to determining) network event data (failure indication) using the Bayesian network to infer the most likely (or highest probability) root causes that can explain the observed network failure, indicated by the network event data [0049-0050].), a score indicating a probability that the physical layer link comprises a failure associated with a break in a physical communication link of the physical layer link (See Fig. 6A, graphical display of network events associated with network layer and physical layer entities. A failure probability data 625 (equates to a score) indicates the probability of the indicated root cause was correlated to the network entity failure event observed at the indicated entity [0071,0072]. For example (see Fig 4A, 6A), a 95% probability (625) means that there is a high probability that the root cause (410a down) is correlated to the port down failure “router_a:port0”. Such a probability or score implies that the network entity failure(s) are considered or compared to the total number of network entities, that would include network entities that did not fail.)  

Wang teaches a variety of failure types including, but not limited to, port failures, interface failures, and circuit or link failures [0069], but not specifically network layer (interpreted to be network layer or L3) links and physical layer (interpreted to be physical layer or L1) links:
network layer links…physical layer links
However, Zhao, in a similar endeavor disclosing method of associating inter-relationships between all layers of a network, teaches:

    PNG
    media_image1.png
    946
    755
    media_image1.png
    Greyscale
network layer links… physical layer links (See Fig. 4 illustrates a cross layer map for a (sample) network 400. In the physical layer, the nodes 402,404,406(A) and 406(B) are connected by physical links 408(A), 408(B) and 408(C). Physical L1 and network layer L3 links are shown in Figure 4 below, from US 2017/0012848. Fig. 4 clearly shows the association of L3 links to L1 links; e.g. L3 link 410(A) is associated with L1 link 408(A) and 408(B). This topology also shows that, for example, if L1 link 408(B) were to fail, then L3 link 410(A) would be affected, but not L3 link 410(B). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhao into the method of Wang in order to clarify that a topology network mapping of network entities can also show inter-relationships between physical and logical links and circuits, and in connection to physical and logical entities such as routers, switches and controllers. Such data available would improve network operational efficiency with corresponding entity failures.

Regarding claims 4 and 14, Wang teaches:
determining that the physical communication link of the physical layer link is unlikely to comprise the break based on determining that the score below a predetermined threshold (See Fig. 6A, A failure of probability data 625 (equates to a score) may include data that indicates the probability of the indicated root cause was correlated to the network entity failure event observed at the indicated entity [0071,0072]. For example (see Fig 4A, 6A), a probability lower than 50% would imply that it is unlikely that the root cause (410a down) is correlated to the port down failure “router_a:port0”. The converse would also be true: that a probability greater than 50% would imply that it is likely that the root cause (410a down) is correlated to the port down failure. That is, a percentage less than or greater than the value 50% would indicate that the failure (fiber cut or break – L1 layer failure) is not likely or more likely, respectively, to be correlated to the L3 network layer failure indicated.


Regarding claim 5, Wang teaches:
causing, output of an indication denoting that the physical layer link is suspected to comprise the break in the physical communication link (See Fig. 6A, A failure of probability data 625 (equates to a score) may include data that indicates the probability of the indicated root cause was correlated to the network entity failure event observed at the indicated entity [0071,0072]. For example (see Fig 4A, 6A), a probability lower than 50% would imply that it is unlikely that the root cause (410a down) is correlated to the port down failure “router_a:port0”. The converse would also be true: that a probability greater than 50% would imply that it is likely that the root cause (410a down) is correlated to the port down failure. That is, a percentage less than or greater than the value 50% would indicate that the failure (fiber cut or break – L1 layer failure) is not likely or more likely, respectively, to be correlated to the L3 network layer failure indicated.

Regarding claim 6, Wang teaches:
determining, based on the data. the total quantity of the network layer links associated with the physical layer link (See Fig. 3, At stage 320, the topology collector 115 generates a cross-layer network topology, based on received topology data. This cross-layer topology identifies the inter-connections (equates to associations, total quantity) that exists in or between all layers of the network that are associated with all the network entities identified in the network topology data to be used for correlating the root causes of network failures in the entire network [0047]. For example, a map or table that identifies the physical layer links between sets of network entities and upper network (or logical) layers, and also directional mapping between any pair of entities.
 
Regarding claim 7, Wang teaches:
determining a maximum value of the determined score based in part on determining that the quantity of the one or more network layer links associated with the indication of the failure equals the total quantity of the network layer links associated with the physical layer link (See Fig. 6A, graphical display of network events associated with network layer and physical layer entities. A failure of probability data 625 (equates to a score) may include data that indicates the probability of the indicated root cause was correlated to the network entity failure event observed at the indicated entity [0071,0072]. For example (see Fig 4A, 6A), a 100% probability means that there is a complete correlation of the network failure event with the failed network layer link and the corresponding physical layer link.

Regarding claims 9 and 15, Wang teaches:
determining that the one or more network layer links associated with the indication of the failure are caused by a failure associated with an event other than the break in the physical communication link based on determining that the determined score is below the predetermined threshold (See Fig. 6A, A failure of probability data 625 (equates to a score) may include data that indicates the probability of the indicated root cause was correlated to the network entity failure event observed at the indicated entity [0071,0072]. For example (see Fig 4A, 6A), a probability lower than 50% would imply that it is unlikely that the root cause (410a down) is correlated to the port down failure “router_a:port0”. This implies that the network entity failure has to be associated with another or different network entity, which could have a probability greater than 50% to be easily identified, but would have a higher percentage than the existing threshold (predetermined threshold).)


Regarding claim 10, Wang teaches:
determining the score based in part on evaluating historical data associated with a quantity of network layer link failures caused by a prior failure of the physical communication link of the physical layer link during a time period. (See Fig. 3, Step 330: Wang teaches that an event model (based on the cross-layer network topology) is created that is a set of rules indicating root causes that may be associated with network failures, and models the relationship between root causes and observed failure events [0048]. At stage 340, the correlator receives and processes the network event data (indication of failure), and using the event model (from stage 330), construct a Bayesian network to infer the failure event root causes (stage 350, [0050]). The input parameters of the Bayesian network may be trained of historical network failure event data [0005, 0021,0034], which would then be processed to infer the failure root cause. The network topology data may include historical network topology data [0026, 0029])
Regarding claim 11, Wang teaches:
determining one or more failed network layer See Fig. 3, Step 330: Wang teaches that an event model (based on the cross-layer network topology) is created that is a set of rules indicating root causes that may be associated with network failures, and models the relationship between root causes and observed failure events [0048]. At stage 340, the correlator receives and processes the network event data (indication of failure), and using the event model (from stage 330), construct a Bayesian network to infer the failure event root causes (stage 350, [0050]).
determining, based on received mapping data, a total quantity of one or more network layer links associated with the physical layer link (See Fig. 3, Stage 320: the cross-layer topology identifies all the entities and connections between entities (e.g. physical L1 layer links and network L3 layer links), and show association and quantity of such as in a map. (see map figure on page 5 of this office action). Step 330: Wang teaches that an event model (based on the cross-layer network topology) is created that is a set of rules indicating root causes that may be associated with network failures, and models the relationship between root causes and observed failure events [0048]. At stage 340, the correlator receives and processes the network event data (indication of failure), and using the event model (from stage 330), construct a Bayesian network to infer the failure event root causes (stage 350, [0050]); and 
determining based in part on the total quantity of the network layer links and a quantity of the failed network layer links, (See Fig. 3, at stage 350, the correlator 140  processes (equates to determining) network event data (failure indication) using the Bayesian network to infer the most likely (or highest probability) root causes that can explain the observed network failure, indicated by the network event data [0049-0050].), a score indicating a probability that the physical layer link comprises a failure associated with a break in a physical communication link of the physical layer link (See Fig. 6A, graphical display of network events associated with network layer and physical layer entities. A failure of probability data 625 (equates to a score) may include data that indicates the probability of the indicated root cause was correlated to the network entity failure event observed at the indicated entity [0071,0072]. For example (see Fig 4A, 6A), a 95% probability means that there is a high probability that the root cause (410a down) is correlated to the port down failure “router_a:port0”. Such a probability or score implies that the network entity failure(s) are considered or compared to the total number of network entities, that would include network entities that did not fail.))
Wang teaches a variety of failure types including circuit or link failures [0069], but not specifically network layer (interpreted to be network layer or L3) links and physical layer (interpreted to be physical layer or L1) links:
network layer links…physical layer links
However, Zhao, in a similar endeavor disclosing method of associating inter-relationships between all layers of a network, teaches:
network layer links… physical layer links (See Fig. 4 illustrates a cross layer map for a (sample) network 400. In the physical layer, the nodes 402,404,406(A) and 406(B) are connected by physical links 408(A), 408(B) and 408(C). Physical L1 and network layer L3 links are shown in Figure 4 below, from US 2017/0012848. Fig. 4 clearly shows the association of L3 links to L1 links; e.g. L3 link 410(A) is associated with L1 link 408(A) and 408(B). This topology also shows that, for example, if L1 link 408(B) were to fail, then L3 link 410(A) would be affected, but not L3 link 410(B). 


    PNG
    media_image1.png
    946
    755
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhao into the method of Wang in order to clarify that a topology network mapping of network entities can also show inter-relationships between physical and logical links and circuits, and in connection to physical and logical entities such as routers, switches and controllers. Such data available would improve network operational efficiency with corresponding entity failures.


Regarding claim 13, Wang teaches:
determining the probability that the physical layer link comprises a failure associated with the break in the physical communication link of the physical layer link is low based on determining that the total quantity of the network layer links is one. ([0069]: Wang teaches that there are various types of failure type data provided including, but not limited to, port failures, interface failures, power failures, circuit and link failures, as well as planned outages where the particular network entity may come down due to maintenance plans. In other words, a variety of failure types, as well as historical data [0005, 0021, 0034], can be considered beyond just the single network layer link itself, leading to a low probability that indicates root cause failure of physical layer link.)

Regarding claim 16, Wang teaches:
receiving mapping data indicating one or more network layer (See Fig. 3, At stage 320, the topology collector 115 generates a cross-layer network topology, based on received topology data. This cross-layer topology identifies the inter-connections (equates to associations, total quantity) that exists in or between all layers of the network that are associated with all the network entities identified in the network topology data to be used for correlating the root causes of network failures in the entire network [0047]. For example, a map or table that identifies the physical layer links between sets of network entities and upper network (or logical) layers, and also directional mapping between any pair of entities. [0047]. For example, associating a physical link with one or more network layer links.); 
determining, based on the received mapping data, a total quantity of the network layer links associated with the physical layer link (See Fig. 3, Stage 320: the cross-layer topology identifies all the entities and connections between entities (e.g. physical L1 layer links and network L3 layer links), and show association and quantity of such as in a map. (see map figure on page 5 of this office action). Step 330: Wang teaches that an event model (based on the cross-layer network topology) is created that is a set of rules indicating root causes that may be associated with network failures, and models the relationship between root causes and observed failure events [0048]. At stage 340, the correlator receives and processes the network event data (indication of failure), and using the event model (from stage 330), construct a Bayesian network to infer the failure event root causes (stage 350, [0050]).
determining a score based in part on a total quantity of the network layer links and. based in part on historical data associated with a quantity of one or more network layer link failures caused by a failure of a physical communication link of the physical layer link. wherein the score indicates a probability that the physical communication link comprises a break. (See Fig. 3, at stage 350, the correlator infers failure event root causes using the trained Bayesian network (the input parameters of the Bayesian network may be trained of historical network failure event data [0005, 0021, 0034]),  which would then be processed to infer the failure root cause, processing network event data (indication) using the Bayesian network to infer the most likely (or highest probability) root causes that can explain the observed network failure, indicated by the network event data [0050].), a score indicating a probability that the physical layer link comprises a failure associated with a break in a physical communication link of the physical layer link (See Fig. 6A, graphical display of network events associated with network layer and physical layer entities. A failure of probability data 625 (equates to a score) may include data that indicates the probability of the indicated root cause was correlated to the network entity failure event observed at the indicated entity [0071,0072]. For example (see Fig 4A, 6A), a 95% probability means that there is a high probability that the root cause (410a down) is correlated to the port down failure “router_a:port0”. Such a probability or score implies that the network entity failure(s) are considered or compared to the total number of network entities, that would include network entities that did not fail.)  
Wang teaches a variety of failure types including circuit or link failures [0069], but not specifically network layer (interpreted to be network layer or L3) links and physical layer (interpreted to be physical layer or L1) links:
network layer links…physical layer links
However, Zhao, in a similar endeavor disclosing method of associating inter-relationships between all layers of a network, teaches:

    PNG
    media_image1.png
    946
    755
    media_image1.png
    Greyscale
network layer links… physical layer links (See Fig. 4 illustrates a cross layer map for a (sample) network 400. In the physical layer, the nodes 402,404,406(A) and 406(B) are connected by physical links 408(A), 408(B) and 408(C). Physical L1 and network layer L3 links are shown in Figure 4 below, from US 2017/0012848. Fig. 4 clearly shows the association of L3 links to L1 links; e.g. L3 link 410(A) is associated with L1 link 408(A) and 408(B). This topology also shows that, for example, if L1 link 408(B) were to fail, then L3 link 410(A) would be affected (indicate failure), but not L3 link 410(B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhao into the method of Wang in order to clarify that a topology network mapping of network entities can also show inter-relationships between physical and logical links and circuits, and in connection to physical and logical entities such as routers, switches and controllers. Such data available would improve network operational efficiency with corresponding entity failures.


Regarding claim 17, Wang teaches:
 resetting the determined score to a value of zero in response to an indication verifying that there is no break in the physical communication link of the physical layer link even in an instance in which the determined score was initially above a predetermined threshold (See Figure 3, [0049]: Correlator 140 triggers the root cause probability process when it receives an event data or notification. A new probability score results from processing the event data using the Bayesian network, implying a blank or zero score. A second indication (“no break” indication) following the first failure indication would “reset” the failure probability to zero or blank, as a new probability score when processed by the correlator.)


Regarding claim 18, Wang teaches:
assigning a high popularity level to the physical layer link based on the total quantity of the network layer links associated with the physical layer link exceeding a predetermined threshold; and 
determining that the high popularity level results in the determined score comprising a value higher than a score associated with a low popularity level ([0071]: Wang teaches that the failure probability can be represented in several ways, such as percentage (range between 0% and 100%) or as a data value (between 0.0 and 1.0) that would equate to popularity value. A high percentage value (e.g. 90%) would correspond to a high data value (e.g. 0.9) and a high popularity value (e.g. “where “high” is higher than a threshold and/or a “low” value), where all these would correspond to the connections between the physical layer link identified for the failure and the network layer link failure event.)

Regarding claim 19, Wang teaches:
assigning the low popularity level to another physical layer link based on a total number of network layer links associated with the another physical layer link being below the predetermined threshold level ([0071]: Wang teaches that the failure probability can be represented in several ways, such as percentage (range between 0% and 100%) or as a data value (between 0.0 and 1.0) that would equate to popularity value. A low percentage value (e.g. 10%) would correspond to a low data value (e.g. 0.1) and a low popularity value (e.g. “where “low” is lower than a threshold and/or a “high” value), where all these would correspond to the connections between the physical layer link identified for the failure and the network layer link failure event.)


Claims 2, 3, 12 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Wang, in view of Zhao, and in further view of Yang et al. (US 2010/0111522A1) herein “Yang”.

Regarding claims 2, 12 and 20, Wang in view of Zhao does not teach:
the physical communication link comprises one or more fibers.
However, Yang teaches:
the physical communication link comprises one or more fibers. (Yang [0010-0011], Fig. 8 In various embodiment of communication systems, a first and second access device for communications is connected to each other by a fiber optic strand of a multi-strand conduit, where a fiber cut in the fiber optic strand between the two devices, will prompt alarm(s) from the monitored network elements.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yang into the methods of Wang in view of Zhao in order to implement the features of the method of detecting communication link (layer one) breaks. The motivation is that applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3, Wang in view of Zhao does not teach:
the physical layer communication link break comprises a cut or a tear in the one or more fibers.
However, Yang teaches:
the physical layer communication link break comprises a cut or a tear in the one or more fibers. (Yang [0010-0011], Fig. 8 In various embodiment of communication systems, a first and second access device for communications is connected to each other by a fiber optic strand of a multi-strand conduit, where a fiber cut in the fiber optic strand between the two devices, will prompt alarm(s) from the monitored network elements.)

Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Wang, in view of Zhao, and further view of Astigarraga et al. (US 2016/0218914), hereinafter “Astigarraga”

Regarding claim 8, Wang in view of Zhao does not teach the OSI model network.
However, Astigarraga teaches:
the network layer links and the physical layer link are part of a protocol stack comprising a priority of layers according to an Open Systems Interconnection (OSI) model network, and wherein the physical layer link facilitates communication of data between communication devices via the physical communication link (Astigarraga [0007, 0016, 0018, 0019]: In this embodiment, real-time processing, determination and notification of a certain event affecting a network in an interlayer basis such that this method is performed according to an Open System Interconnection model-wide system).       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Astigarraga into the method of Wang in view of Chen in order to adapt the principles of a well know standard to the functions and features of the instant application. The motivation is that applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20150/074806A1 to Roundy et al. that discloses calculating a score based on suspicious events to network links in consideration with data graphs.
US 2016/0344652 to Ashwood-Smith that discloses determining logical topology based on discovery message.
US 9877214 B1 to Archer et al. discloses using data throughput measurement as basis for indicating and scoring L1/L3 transmission failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461